Citation Nr: 1813788	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for acute and subacute peripheral neuropathy, to include as secondary to Agent Orange exposure.

2.  Entitlement to an effective date earlier than September 29, 1999, for the grant of service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for onychocryptosis, to include as secondary to flat feet and/or Agent Orange exposure.

4.  Entitlement to service connection for onychomycosis, to include as secondary to flat feet and/or Agent Orange exposure.

5.  Entitlement to service connection for rash on legs, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for tinea cruris, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for tinea pedis, to include as secondary to flat feet and/or Agent Orange exposure.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by Department of Veterans Affairs (VA) Regional Offices (RO) in March 2014 and July 2015.  

Although the Veteran had originally indicated on his VA Forms 9 (Substantive Appeal) that he desired a hearing before the Board, in an August 2016 signed correspondence, the Veteran indicated that he no longer desired such hearing.  Accordingly, his request for a hearing is found to be withdrawn and adjudication shall proceed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, onychocryptosis, onychomycosis, a rash on the legs, and acute and subacute peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for peripheral neuropathy in July 1996.  In a March 1997 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 1998.  The Veteran then filed the current claim to reopen in January 2013.

2.  The evidence added to the record since the final March 1997 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy.

3.  The Veteran's March 2013 claim in regard to his acquired psychiatric disorder constitutes a freestanding claim for an earlier effective date, which is barred as a matter of law.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for acute and subacute peripheral neuropathy.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  Entitlement to an earlier effective date earlier than September 29, 1999, for the grant of service connection for an acquired psychiatric disorder is dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Peripheral Neuropathy

The Veteran filed a claim for service connection for peripheral neuropathy in July 1996.  In a March 1997 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 1998.  The Veteran then filed the current claim to reopen in January 2013.

In a March 2014 rating decision, the RO denied reopening the Veteran's claim for a failure to submit new and material evidence.

The March 1997 rating decision denied the claim on the basis that there was no showing of any in-service event, injury, or disease, to include no showing of any conceded exposure to Agent Orange.  The Veteran was notified of the decision on March 31, 1997.  He had until March 31, 1998, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until January 2013, nearly 15 years after the deadline.  Therefore, the March 1997 rating decision became final. 

Since the March 1997 rating decision was finalized, the Veteran's status as having presumed exposure to Agent Orange has been conceded, thereby showing an in-service event with a potential for nexus.  These findings are new because they had not been previously considered.  They are also material because they address the issue of the existence of an in-service injury and the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for peripheral neuropathy is reopened.

Acquired Psychiatric Disorder

A claimant cannot file a new claim seeking an earlier effective date for an award where the decision that assigned the effective date has already become final.  Such would be a "freestanding" effective date claim, which is impermissible under VA law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The only way to overcome the finality of a decision is to request revision of the decision based on clear and unmistakable error (CUE).  Id.  

In this case, although the Veteran's disagreement with the effective date of the grant of service connection for his psychiatric disorder was filed within the year following the original May 2003 decision that granted service connection, such appeal was finally resolved by the Board in an April 2008 decision.  The Veteran did not submit additional evidence or intention to appeal prior to the lapse of the one-year appeal following that Board decision.  Thus, the effective date assigned in the May 2003 decision became final, and only a request for revision premised on CUE could conceivably result in the assignment of an earlier effective date.  According to a review of the record, the Veteran has not specifically alleged that either the May 2003 decision or the April 2008 are based on CUE.

In regard to the issue of CUE, although it is further noted that the Veteran has framed his most recent March 2013 claim as encompassing a claim for CUE as well, it appears that this is only withint the context of his initial denial for an acquired psychiatric disorder in a June 1969 rating decision by the RO.  In order for the Board to accept jurisdiction over this claim, the allegation of CUE would need to be against the Board's April 2008 decision, of which there is no specific allegation in the contentions of record.

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Here, as any such allegation of CUE towards the April 2008 Board decision is not actually presented with any specificity, as it does not specific allege error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error, there is no valid claim for CUE.  Accordingly, any further consideration of CUE withint the context of the Veteran's claim for an earlier effective date is not required.  

Therefore, the Veteran's March 2013 new claim constituted a freestanding claim for an earlier effective date.  The Board notes that his freestanding claim for an earlier effective date is not supported under VA law, as there is no such basis to disturb the finality of the prior decision.  See Rudd, supra.  Such freestanding basis of claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been received, the claim for service connection for acute and subacute peripheral neuropathy, to include as secondary to Agent Orange exposure, is reopened.

The claim for entitlement to an earlier effective date than September 29, 1999 for the grant of service connection for a psychotic disorder, not otherwise specified, variously diagnosed as schizophrenia; competent, is dismissed.

REMAND

Agent Orange Claims

In regard to the Veteran's claims for service connection for a rash on the legs, tinea cruris, tinea pedis, onychomycosis, onychocryptosis, and the reopened claim for acute and subacute peripheral neuropathy, as none has been provided previously, the Board finds that a VA examination with etiological opinions is necessary.

It is noted for these aforementioned disabilities that the Veteran has current diagnoses of onychomycosis, onychocryptosis, and peripheral neuropathy as shown in the medical evidence of record.  The Veteran has been treated for a rash on his lower extremities, although a more specific diagnosis has not been provided.  

Additionally, in regard to the claimed tinea cruris and tinea pedis, the Veteran has been treated on several occasions for these conditions throughout the years since leaving military service; most recently in July 2003.  Although there has been no currently documented treatment for these conditions, the Veteran still alleges that he suffers the symptoms, of which he is competent and credible to provide.  As such, the Board, in granting the Veteran the benefit of the doubt, presumes that he is at least suffering from some condition affecting those areas (the groin and feet) that a qualified medical expert could diagnose.  

The Veteran associates these conditions with his military service, particularly with exposure to Agent Orange, as well as the possibility of a secondary relationship to his non service-connected pes planus, for which a claim for service connection is also currently on appeal and remanded awaiting resolution.  It is noted that the Veteran has conceded exposure to Agent Orange during military service as his service personnel records show that he served in the Republic of Vietnam during the requisite time period.

Given these above factors, the minimum threshold for examination for the claimed conditions of a rash on the legs, tinea cruris, tinea pedis, onychomycosis, onychocryptosis, and the reopened claim for acute and subacute peripheral neuropathy under McLendon v. Nicholson, 20 Vet. App. 79 (2006) are met.

Additionally, to the extent that the Veteran's claim for pes planus is potentially granted, the Board also finds that it would be helpful to obtain opinions regarding secondary service connection for the claimed conditions of onychomycosis and onychocryptosis, to include both consideration of causation and aggravation.

Pes Planus

The Veteran claims that his pes planus, which pre-existed military service, was permanently aggravated beyond its natural progression by his military service.

In this regard, the RO obtained a VA examination with opinion in September 2015.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with bilateral pes planus, which he determined clearly and unmistakably pre-existed military service.  However, the VA examiner opined that the condition was clearly and unmistakably not aggravated beyond its natural progression by the Veteran's military service.  In support, the VA examiner provided that peer review studies cited support the concept that weight gain, occupational history, and age related degenerative changes of the feet can result in the progression of pes planus.  The Veteran has these three factors.  Therefore, the claimed condition was not aggravated beyond its natural progression by an in-service event, injury or illness.

The Board is unclear to the specifics of the Veteran's case to which the VA examiner was referring in rendering his opinion.  For instance, he says that the Veteran had all three factors needed for aggravation of pes planus, but then finds there is no aggravation.  It is unclear the time period for which the VA examiner has suggested the Veteran met these factors, as to whether it was during service or after service.  Additionally, the Board highlights that one of the enumerated factors was occupational history, for which the Veteran's military history would presumably apply.  However, the VA examiner provided no further explanation as to why these criteria would not apply to the specifics of the Veteran's military service.

Therefore, the Board finds that the Veteran's claims file should be forwarded to an appropriate examiner to obtain an addendum to the September 2015 VA examination report.  A complete rationale for any opinions must be provided.

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he suffers from bilateral hearing loss and tinnitus that is the result of military service.  In support, the Veteran contends that he served around loud artillery as part of his daily duties.  A review of the Veteran's service personnel records shows that his military occupational specialty (MOS) was as a wireman and that he was assigned to artillery unit.  Therefore, exposure to the noise he described is conceded.

On the Veteran's 1967 entrance examination, pure tone thresholds, in decibels, were as follows:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        0
        0
        -
        5
LEFT
        10
        10
        0
        -
        0
 
The Veteran's hearing was found to be within normal limits.

On the Veteran's 1969 exit examination, neither pure tone thresholds, in decibels, nor a whisper test were shown in the results.  However, the examiner did note that the Veteran's hearing at the time was within normal limits.

The Veteran's service treatment records are otherwise absent for any complaints or treatment for hearing loss or tinnitus.

The Veteran was provided with a VA examination in March 2014.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        25
        30
        40
        50
        45
LEFT
        25
        25
        40
        50
        60
 
Speech discrimination testing revealed scores of 96 percent bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that she could not determine a medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus without resorting to speculation.  In support, the examiner provided that no entrance examination was provided in the claims file and no additional information exists in the claims file to conclude that his existing hearing loss or tinnitus was causally related to his military service.  The examiner noted that in the absence of additional documentation or information to support a nexus between the Veteran's hearing loss and tinnitus and military service, the requested opinion on bilateral hearing loss is speculative.  Therefore, insufficient information is available to render the requested opinion on bilateral hearing loss without resorting to speculation.

Although the examiner appears to have provided a rationale for why she could not provide an etiology opinion for the Veteran's bilateral hearing loss and tinnitus, it does not appear that her reasoning was based on all of the correct facts of the case.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, the examiner does not appear to have considered the Veteran's available entrance audiogram, and it is not clear whether this may change her opinion.  Additionally, it does not appear that the examiner fully considered the Veteran's conceded in-service noise exposure from serving in an artillery unit.

Nonetheless, the Board finds that the Veteran's claims file should be forwarded to an appropriate examiner to provide a supplemental opinion to the March 2014 examination report.  A complete rationale for any opinions must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all additional medical care providers, whose records he would like VA to consider in connection with his appeal.  The identified records should be sought.  

2. Provide the Veteran with a VA examination with an appropriate person to determine the etiology of his claimed rash on the legs, tinea cruris, tinea pedis, onychomycosis, onychocryptosis, and acute and subacute peripheral neuropathy.  The complete claims file should be reviewed.

The examiner should provide diagnoses for these claimed conditions.  For all diagnoses, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disability is related to active service.

In particular, the examiner must consider the Veteran's conceded exposure to Agent Orange and consider whether the claimed disabilities are directly attributable to such exposure, notwithstanding presumptive service connection.

Additionally, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's onychomycosis and/or onychocryptosis is/are related to his pes planus, to include whether they were caused or aggravated by such condition.

The examiner should provide a comprehensive report including complete rationales for all conclusions reached.  

3. The claims file should be forwarded to an appropriate examiner to provide a supplemental opinion to the September 2015 VA examination report regarding the Veteran's pes planus.  It is left to the examiner's discretion whether to reexamine the Veteran.  

In particular, the VA examiner should clarify why the listed criteria for aggravation of the Veteran's pes planus of weight gain, age-related degenerative changes of the feet, or occupational history would not apply to the Veteran's military service.  In other words, the examiner is asked to clarify the findings of the September 2015 VA examiner and provide an opinion as to whether the pes planus was aggravated during service.  

The examiner should provide a comprehensive report including complete rationales for all conclusions reached.  

4. The claims file should be forwarded to an appropriate examiner to provide a supplemental opinion to the March 2014 VA examination report regarding the Veteran's hearing loss and tinnitus.  It is left to the examiner's discretion whether to reexamine the Veteran.  

In particular, the VA should review the entire record, to include the 1967 entrance audiogram, as well as any other pertinent medical information, to also include the Veteran's service in an artillery unit as conceded noise exposure.  Then the examiner should provide an opinion whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hearing loss and/or tinnitus is related to active service, to include conceded in-service noise exposure.

The examiner should provide a comprehensive report including complete rationales for all conclusions reached.  

5. Thereafter, readjudicate the issues on appeal, with consideration given to all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


